Title: John Adams to John Quincy Adams, 12 December 1795
From: Adams, John
To: Adams, John Quincy


          
            My Dear Son
            Philadelphia Decr. 12. 1795
          
          By your old Acquaintance Mr Hall, who is bound to Europe I shall Send you Some Newspapers, which will give you a general View of the Complexion of our Public Affairs. Upon Meeting and conversing with the Members of Congress I find that although there will be Noise there will be no Serious Evil this session. The Treaty if it comes back ratified by the K of G. B. will be Supported and executed without any difficulty.
          Your old Friend real or pretended, Randolph is under a dark Cloud and his Behaviour Under it increases its blackness and thickness. I think his Business is done.
          The Senate have now a Gallery and Yesterday for the first time, the Debates were overlooked by a crouded Audience. The Senators who voted against the Treaty persevere as well as those who voted in its favour. Bache has published this morning Minutes of the

Speeches of the Cons but has omitted those of the Pros. This proceeding has less Reciprocity than the Treaty. The Voice of the People So much vaunted by the Ten is not in Reality in their favour. A great Majority will Support Government and the twenty.
          The Conduct however of Some of our old Men, such as Rutledge, McKean S. Adams Warren &c has been not only illegal and unconstitutional but indiscreet in a high degree.
          I am anxious to hear from you in England, as the President informs me he has directed you to go there. I hope you have not flinched.— I can give you no Advice but to Act as you have done with Reserve, Caution discretion, Rectitude & Impartiality.
          My Love to your Brother Thomas and believe / me to be your Affectionate Father
          
            John Adams
          
        